Citation Nr: 0125535	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  01-04 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of an injury to the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to 
December 1945 and from February 1951 to June 1952.

In a decision dated in October 1989, the Board of Veterans' 
Appeals (Board) concluded that the evidence submitted by the 
veteran was not new and material, and his claim for service 
connection for a low back disability was not reopened.  It 
was noted in this decision that service connection for a low 
back disability had been previously denied by the Board in a 
December 1986 decision.  In addition, the October 1989 
decision denied the veteran's claim for service connection 
for residuals of an injury to the cervical spine.

This matter comes to the Board on appeal from an October 2000 
rating decision of the Regional Office (RO) that held that 
new and material evidence had not been submitted to reopen 
claims for service connection for a low back disability or 
for residuals of an injury to the cervical spine.


FINDINGS OF FACT

1.  By decision in October 1989, the Board concluded that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for a low back 
disability.

2.  The evidence added to the record since the October 1989 
Board decision is cumulative of the evidence previously 
considered and is not so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection.

3.  By decision dated in October 1989, the Board concluded 
that a cervical spine disorder did not have its origin in 
service.

4.  The evidence added to the record since the October 1989 
Board decision is cumulative of the evidence previously 
considered and is not so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection on a direct or secondary basis.


CONCLUSIONS OF LAW

1.  The October 1989 decision of the Board that denied 
service connection for a low back disability is final, and 
new and material evidence has not been received to reopen the 
claim for service connection.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991); 38 C.F.R. §§ 3.156(a) (2001), 20.1100 (2000).

2.  The October 1989 decision of the Board that denied 
service connection for a cervical spine disability is final, 
and new and material evidence has not been received to reopen 
the claim for service connection.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991); 38 C.F.R. §§ 3.156(a) (2001), 20.1100 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Department of Veterans Affairs (VA) is required to review for 
its newness and materiality the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present appeal, the 
last final disallowance of the claims for service connection 
for a low back disability or for residuals of an injury to 
the cervical spine was in October 1989.  Therefore, the Board 
must review, in light of the applicable law, regulations, and 
the United States Court of Appeals for Veterans Claims cases 
regarding finality, the additional evidence submitted since 
that determination.  In order to do so, the Board will 
describe the evidence that was of record at that time, and 
the evidence presented subsequently.  The prior evidence of 
record is vitally important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim.  Id.

The "old" evidence 

It was stated in the December 1986 Board decision that the 
service medical records revealed that the veteran had fallen 
down a ladder and that there was a laceration of the scalp 
involving the occipital region.  There was no reference to 
the back.  On the separation examination in December 1945, 
the neck and spine were evaluated as normal.  

The entrance and discharge examinations from the veteran's 
second period of service are of record.  On these 
examinations, conducted in February 1951 and June 1952, 
respectively, the spine and neck were evaluated as normal.  

The veteran submitted a claim for service connection for 
residuals of a head injury and for headaches in March 1958.  

The veteran was afforded a VA examination in March 1960.  He 
reported that while aboard a ship in service, he fell down a 
ladder and the back of his head struck the ladder.  An 
examination disclosed that the only musculoskeletal condition 
found involved the bone defect in the mid occipital region.  
The examiner indicated that this was, presumably, the result 
of the fall in service.  No other musculoskeletal disease was 
found.  There was no diagnosis pertaining to the low back or 
cervical spine.

The veteran was admitted to a private hospital in August 1966 
for unrelated complaints.  An examination of the back was 
essentially normal.  

Private medical records dated in 1978 have been associated 
with the claims folder.  The veteran complained of back pain 
in May 1978.  An X-ray study of the lumbosacral spine in 
November 1978 revealed a degenerative disc at L2-L3.  

The veteran was hospitalized by the VA in March 1985 
primarily for unrelated complaints.  It was indicated that he 
had been scheduled to be admitted the next day, but presented 
to the emergency room due to severe sacroiliac back pain.  
There were no pertinent findings or diagnoses.  

On VA examination in June 1985, the veteran related that he 
had arthritis in his back, from the neck to his spine.  He 
stated that during service, he had a head injury that also 
damaged his spine.  He reported that the ship he was on was 
attacked and he was thrown down to the lower deck, and this 
resulted in damage to his head and back.  On examination of 
the musculoskeletal system, it was noted that the veteran was 
post fracture of the cervical spine.  An X-ray study of the 
cervical spine revealed cervical spondylosis.  The pertinent 
diagnosis was cervical spondylosis.

VA medical records dated in 1985 have been associated with 
the claims folder.  In March 1985, an examination of the 
veteran's lumbar and cervical spine was normal.  There was 
pain over the sacroiliac joints bilaterally.  There was full 
range of motion of all joints and straight leg raising was 
negative, bilaterally.  The pertinent impression was back 
pain, probably sacroiliac joint pain.  An X-ray study of the 
lumbar spine in September 1985 revealed osteoarthritic 
changes.  

The veteran was hospitalized by the VA for unrelated 
complaints in May 1987.  The pertinent diagnoses were 
cervical vertebra displacement, probably secondary to history 
of probably degenerative joint disease and cervical 
arthralgia.  

VA outpatient treatment records disclose that the veteran was 
seen in May 1987 and related that he had been having neck 
pain for many years.  Following an examination, the pertinent 
assessment was degenerative arthritis of the neck with neck 
pain, with no evidence for radiculopathy.  

A May 1988 hearing transcript, wherein the veteran relates 
his spinal disorders to active service, is also of record.  

The additional evidence 

Of record is a duplicate of an X-ray study of the cervical 
spine in June 1985.

VA medical records dated in 1988 were associated with the 
claims folder subsequent to the Board's October 1989 
decision.  In March 1988, the veteran complained of chronic 
pain, including pain in the back.  He reported a stiff neck 
in June of that year, and it was indicated that a physician 
felt that it was due to cervical spine arthritis.  The 
veteran was hospitalized by the VA the following month, and 
it was noted that he had fallen down four flights of stairs 
on the day prior to admission.  The pertinent diagnosis on 
discharge was pain in the back of unknown etiology.  In 
August 1988, the veteran related that he had had pain in his 
lower back since he fell earlier that month.  Following an 
examination, the impression was impingement  of the left 
lumbar roots.  A clinic note dated in November 1988 reflects 
a pertinent diagnosis of degenerative joint disease of the 
left hip and low back with post-traumatic pain, 1944.  

In a statement dated in October 2000, a VA physician related 
that he followed the veteran for various problems, including 
degenerative joint disease and chronic low back pain.

The veteran's sister, in a letter received in October 2000, 
related that she recalled that after the veteran was 
discharged from his first period of service, he had neck and 
back pain.  She added that he had experienced problems since 
then.  She noted that he went to a clinic for his problems in 
January 1946.  

In a statement received in October 2000, L.T. related that 
the veteran had been injured in service and that his medical 
problems "occurred" in service.  

Additional VA medical records dated in 1999 and 2000 are of 
record.  These reflect treatment for complaints involving the 
neck and back.

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Under this standard, new evidence may 
be sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

It appears that certain documents once contained in the 
claims folder may have been removed from the file and 
possibly destroyed by a former Board employee.  It appears 
that some service medical records have been removed from the 
file.  Every effort has been made to secure duplicate or 
equivalent records and associate them with the claims folder.  
In this regard, the Board notes that the RO attempted to 
obtain additional service medical records from the National 
Personnel Records Center.  However, in both April 1993 and 
November 1996, the National Personnel Records Center 
indicated that medical records had been sent.  It was 
specifically indicated in November 1996 that all available 
records had been forwarded to the VA.  The Board also 
recognizes that there is a heightened obligation to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule in cases, such as this, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
veteran's claim was undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

Initially, the Board notes that the veteran's claim for 
service connection for a low back disability was denied in 
October 1989 on the basis that the additional evidence 
received since the prior Board determination did not alter 
the basis of the finding that a low back disorder was not 
present for many years after service.  In addition, the claim 
for service connection for a cervical spine disability was 
denied on the basis that it was first documented many years 
after service.  It could not be concluded that a cervical 
spine disability had its inception in service.

The evidence added to the record since the most recent 
determination includes extensive VA medical records, some of 
which were previously of record and statements from the 
veteran's sister and a long time acquaintance.  All of the 
medical records pertain to treatment the veteran received for 
low back and cervical spine complaints many years after 
service.  The fact that the veteran has a low back disability 
and residuals of an injury to the cervical spine is similar 
to the evidence of record at the time of the previous 
decision.  

In this regard, the Board acknowledges that the veteran's 
sister related that the veteran had back and neck problems 
upon his discharge from service.  She further reported that 
he sought treatment for his medical problems in January 1946.  
It is significant to point out, however, that the veteran was 
examined prior to his second period of service, and there 
were no clinical abnormalities of the spine or neck.  In 
addition, the Board notes that the separation examination in 
June 1952 found that the spine was normal.  Moreover, to the 
extent that the veteran's sister was asserting that the 
veteran had back and neck disorders upon his discharge from 
service, since it has not been established that she is a 
medical expert, she is not competent to express an 
authoritative opinion regarding either the veteran's medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Neither the 
medical evidence nor the lay evidence provide a basis on 
which it may be concluded that the additional evidence is new 
and material so as to reopen the veteran's claims for service 
connection for a low back disability or for residuals of an 
injury to the cervical spine.

In summary, the Board finds that the evidence submitted since 
the Board's determination of October 1989, when viewed in 
conjunction with all the other evidence of record, is merely 
cumulative and redundant, and has no significant effect upon 
the facts previously considered.  As such, it is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for service 
connection for a low back disability or residuals of an 
injury to the cervical spine.  

VA may be obligated under the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. § 5103 (West Supp. 
2001)) to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  The 
Board finds that that obligation was fulfilled in this case.  
Relevant private and VA records have been obtained.  The RO 
has furnished the veteran the law and regulations regarding 
what constitutes new and material evidence and he has been 
advised as to the bases upon which his claims were previously 
denied, or the specific matters under consideration.

In light of the VCAA, the Secretary of VA recently amended 38 
C.F.R. § 3.156(a) (effective on August 29, 2001) for the 
purpose redefining what constitutes new and material evidence 
in order to reopen a final decision.  See 66 Fed. Reg. 45,628 
(2001).  These changes are prospective, however, and only 
apply to claims filed on or after August 29, 2001.  
Therefore, these changes do not apply to the present case.

The appeal is denied.


ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability, the appeal is denied.

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
residuals of an injury to the cervical spine, the appeal is 
denied.



		
	C. Crawford 
	Acting Member, Board of Veterans' Appeals


 

